Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions

Newly submitted claim 44 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: see restriction dated 2/17/21.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 44 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Newly submitted claim 61 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claim excludes phenols which were required in the previously examined claims.   There is a search burden for the reasons detailed in the restriction dated 2/17/21.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 61 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Drawings
The previous objection to the drawings has been withdrawn.  The drawings filed on 11/6/2018 have been accepted. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 53 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 53 is unclear and optional.  It is not clear what compounds “lystine + cysteine” and “phenol + quinone” represent or how one of ordinary skill in the art would begin to even evaluate such.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 42, 43 and 46-50, 52-60 are rejected under 35 U.S.C. 103 as being unpatentable over Cameron et al. (US 4552793) et al in view of Chen et al. (US 2011/0003522).
As to claims 42, 43 and 46, 48-49, 54, 58 and 59, Cameron discloses a method of bonding together surfaces of two or more elements 30 at least two of which are a mineral wool elements which comprises man-made vitreous fibers 16 bonded together by a cured mineral wool binder (cured at oven 26), at least one of the two elements present in the form a strip 30 and suitable for thermal or acoustic insulation (col 7, l 10-15), wherein the method comprises providing the two or more elements (col 4, l 30 – col 5, l 7, fig 1-3), applying an adhesive (via 32) to one or more surfaces of the two or more elements to be bonded together, followed by contacting the surfaces to be bonded together with each other (col 5, line 1 – col 6, line 3).
Cameron does not disclose that the adhesive is a formaldehyde-free binder composition comprising a protein selected from nuts and/or eggs, the adhesive having at least a pH additive, and (ii) at least one phenol containing compound; and curing the adhesive.

Chen discloses a method of bonding together two surfaces of two or more wool elements together (para 44), wherein the adhesive is a formaldehyde-free binder composition comprising a protein selected from nuts and/or eggs (para 32), the adhesive comprising tannic acid, which is a polyphenol binder, (example 1), the adhesive having at least a pH additive (para 33), and curing the adhesive to thereby bond the two or more surfaces together (para 11-15, 29-56, figs 1-3).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the method of the Cameron such that the adhesive is a formaldehyde-free binder composition comprising a protein selected from nuts and/or eggs, wherein the adhesive comprises tannic acid, which is a polyphenol binder, the adhesive having at least a pH additive, and curing the adhesive to thereby bond the two or more surfaces together as taught by Chen above as doing such provides an adhesive from a renewable source, reduces emissions and improves worker safety (para 14-16).
Claim 47 is optional since it further limits an optional compound of claim 46.
As to claim 50, the phenol can be a semi-synthetic molecule containing a phenol (para 36-37).
As to claim 52, the tannin is present between 1 to 70 wt% of the dry protein (example 1, table 4). 
Claim 53 is optional since claim 42 does not require a phenol plus quinone. 
As to claim 55, para 34 discloses a pH between 7 and 10. 
As to claim 56, an additive can contain an amine group (para 36).
Claim 57 is optional since the enzyme of claim 22 is optional.  
As to claim 60, the element is suitable for roofing ( col 7, l 10-15).



Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Cameron and Chen as applied to claim 42 above, and further in view of Li (US 2008/0213597).
Chen discloses curing as low as 100 deg C (para 51), but stops short of expressly discloses curing between 5-95 deg C.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Cameron and Chen such that curing occurs between 5-95 deg C as taught by Li (para 32) as such is known in the art and reduces energy and manufacturing costs. 
Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Cameron and Chen as applied to claim 42 above, and further in view of Swift et al. (US 2007/0027283).
It is not clear if Cameron and Chen disclose the phenol comprising a phenol modified peptide.  Swift discloses a binder with a phenol modified peptide (para 12, 50, 159). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Cameron and Chen such that the phenol comprises a phenol modified peptide as taught by Swift above as such promotes cohesion (para 7). 

Response to Arguments
Applicant's arguments filed 4/8/22 have been fully considered but are moot in view of the new ground(s) of rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Boyer et al. (US 2008/0003902), cited in IDS is relevant to curing at temperatures below 90 deg C.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038. The examiner can normally be reached Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER T SCHATZ/Primary Examiner, Art Unit 1748